COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 EL PASO COUNTY COMMUNITY                                      No. 08-13-00258-CV
 COLLEGE DISTRICT,                             §
                                                                  Appeal from the
                             Appellant,         §
                                                                243rd District Court
 v.                                            §
                                                             of El Paso County, Texas
 ROSA GONZALEZ,                                 §
                                                                 (TC# 2008-3813)
                             State.             §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s motion for extension of time to file the brief until
                                          '
July 13, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Edward W. Dunbar, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 13, 2014.

       IT IS SO ORDERED this 18th day of June, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.